Citation Nr: 0301994	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  98-09 741	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

Entitlement to service connection for a right foot disorder, 
to include Morton's neuroma.  

Entitlement to service connection for a neck disorder, to 
include degenerative arthritis of the third to the sixth 
cervical spine vertebrae (C3-6).  

Entitlement to service connection for a low back disorder, to 
include mechanical low back pain and degenerative arthritis, 
fifth lumbar vertebra and first sacral segment (L5-S1).  

Entitlement to service connection for perianal and penile 
warts.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to April 
1959.  

The appeal on all the issues except for that concerning warts 
comes to the Board of Veterans' Appeals (Board) from a March 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) at North Little Rock, Arkansas.  
The appeal on the issue concerning warts comes to the Board 
from a December 1999 rating decision from the same RO.  

The Board had entered a decision pursuant to the appeal from 
the March 1998 rating decision in December 1999, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  On the basis of the newly enacted 
Veterans Claims Assistance Act of 2000 (November 9, 2000) 
(VCAA), by a single judge decision, the Court vacated the 
Board's December 1999 decision and remanded the case for 
compliance with the newly enacted statutory requirements in a 
February 2001 Order.  

The Board found it necessary to remand the case to the RO in 
September 2001 for further evidentiary and procedural 
development, to comply with the Court Order, especially with 
respect to the provisions of VCAA, the purpose of which has 
been met.  

During the course of the appeal, service connection for a 
depressive disorder was granted.  



FINDINGS OF FACT

1.  A chronic right foot disorder, to include Morton's 
neuroma, is not shown to have been present during or until 
many years following active duty, nor to have resulted from 
any inservice disease or injury.  

2.  A chronic neck disorder, to include degenerative 
arthritis, C3-6, and degenerative discopathy, C5, is not 
shown to have been present during or until many years 
following active duty, nor to have resulted from any 
inservice disease or injury.  

3.  A chronic low back disorder, to include mechanical low 
back pain and degenerative arthritis, L5-S1, is not shown to 
have been present during or until many years following active 
service, nor to have resulted from any inservice disease or 
injury.  

4.  Perianal and penile warts, respectively, are not shown to 
have been present during or until many years following active 
service, nor to have resulted from any inservice disease or 
injury.  


CONCLUSIONS OF LAW

1.  A chronic right foot disability, to include Morton's 
neuroma, was not incurred in or aggravated by active service, 
nor may Morton's neuroma be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307. 3.309 (2002).  

2.  A chronic neck disability, to include degenerative 
arthritis, C3-6, and degenerative discopathy, C5, was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307. 3.309 (2002).  

3.  A chronic low back disability, to include mechanical low 
back pain and degenerative arthritis, L5-S1, was not incurred 
in or aggravated by active service, nor may arthritis be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307. 3.309 (2002).  

4.  Perianal and penile warts, respectively, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1131; Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Showing 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
rather than mere isolated findings or a diagnosis including 
the word "chronic."  38 C.F.R. § 3.303(b).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in- service.  38 
C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307; see 38 U.S.C.A. § 1101 and 38 C.F.R. 
§ 3.309 (listing applicable chronic diseases, including a 
tumor of the peripheral nerves and arthritis).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A layperson, one who is not a licensed medical practitioner, 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A.  Unavailable Service Medical Records

In August 1997, in response to the RO's request for service 
medical records, the National Personnel Records Center (NPRC) 
reported that no service medical records were found for the 
veteran and they were likely destroyed in a July 1973 fire at 
that facility.  In November 1997, the veteran completed a 
form to reconstruct his service medical records but, in 
December 1997, the NPRC replied that more complete 
information, such as the month and year of his illnesses 
and/or injuries and the complete organization to which he was 
assigned, was needed.  In March 1998, another attempt was 
made to obtain service medical records.  The NPRC replied 
that there were no service medical record or records of the 
Surgeon General's Office.  The RO concluded that all efforts 
to obtain the records had been exhausted; further efforts 
were futile; and the records were not available.  

The RO had also advised the veteran, in November 1997, to 
submit evidence that would be useful in making the decision 
on his claims regarding his right foot, back and neck 
problems to include dates of medical treatment, the location 
of the treatment facility, his rank and organization at the 
time of treatment, statements from persons who knew him and 
knew of his disability during active duty, records and 
statements from service medical personnel, employment 
physical examinations, medical evidence from medical 
facilities and physicians who had provided treatment 
(especially soon after separation from service), and 
insurance examination reports.  Essentially the same 
information was communicated to the veteran regarding his 
claim for warts in July 1999.  

There is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which service records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

In the reasons and bases, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which we find persuasive or nonpersuasive, and 
provide the reasons for our rejection of any material 
evidence favorable to the veteran.  The benefit-of-the- doubt 
rule provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt, in resolving such 
an issue, is given to the claimant.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

As noted above, the Board recognizes that, in a case such as 
this, where service medical records have been lost, there is 
a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  This heightened duty 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternate 
medical records.  Accordingly, the RO conducted an alternate 
search for the veteran's service medical records, which 
included searching records from the Office of the Surgeon 
General.  Unfortunately, no pertinent medical information was 
obtained from those alternative sources.  The RO also 
contacted the veteran with specified evidentiary information 
that he might submit, but such information as specified in 
the November 1997 and July 1999 letters has not been 
submitted, nor has the veteran indicated that any such 
evidence is extant or obtainable.  

B.  Right Foot Disorder

On a VA examination in August 1997, the veteran gave a 
history of having fallen from his bunk and hurt his right 
foot in 1958, during active service.  The 1997 findings 
included right foot tenderness, hypalgesia, and hypesthesia.  
X-ray findings included a bipartite sesamoid, spurring of the 
os calcis, and lipping of the talonavicular and 
naviculocuneiform joints.  The impression was suspected 
Morton's neuroma of the right foot, 2nd and 3rd toes.  

On a VA examination in February 2002, the veteran complained 
of past right foot pain associated with right foot pressure 
of a rudder bar of an airplane which he had flown up until 
1996 and toe pain of the right foot.  There was scattered 
hypalgesia and hypesthesia of the right foot that included 
the 3rd, 4th and 5th toes.  The X-ray impression was of a 
bony density near the talonavicular joint representing either 
old trauma or ligamentous ossification, calcaneal spur, 
sclerosis and compression of the navicular that were present 
in August 1997 and appeared unchanged and stable, and 
bipartite sesamoids.  The diagnosis was removed Morton's 
neuroma, by history, of the right foot, 3rd and 4th 
metatarsal.  The examining physician stated that it was not 
possible based on the evidence alone to establish whether the 
veteran's right foot disability was due to his active 
military service.  The probability that it was related to 
active service was less than 50 percent.  

On the basis of the complete clinical evidence, and the 
veteran's statements regarding the origin of his right foot 
neuroma, and other abnormalities, none was manifested during 
or until many years following active service, until 1997.  
The veteran is not competent to identify the cause of his 
right foot Morton's neuroma and other abnormalities as the 
fall he described as having occurred during active duty.  
While he may well have fallen and hurt his right foot, his 
lay statement is of insufficient probative value to support a 
causal relationship between that fall and the inception of 
Morton's neuroma and other right foot abnormalities first 
shown more than 35 years following separation from active 
duty.  The examining physician in 2002 reported, in effect, 
that it was less likely than not that current right foot 
dysfunction was causally related to active service.  Current 
right foot disablement is shown to have had its inception 
many years following active service and is unrelated to any 
inservice disease or injury.  

C.  Neck Disorders

Records were received from Lackey G. Moody, M.D., indicating 
that the veteran was involved in an automobile accident in 
March 1987 that resulted in neck pain.  He was involved in 
another motor vehicle accident where he was "rear-ended" in 
December 1989 that resulted in neck pain, limited motion and 
muscle spasm.  Acute and chronic cervical muscle spasm was 
recorded in February 1990.  X-ray examination revealed mild 
degenerative changes of the cervical spine reportedly 
consistent with his age.  

On the VA examination in August 1997, the veteran stated that 
he hurt his neck from the fall from his bunk during active 
service.  He complained of intermittent neck pain.  He showed 
scattered hypalgesia and hypesthesia.  X-ray findings 
included degenerative spurring, C4, 5, 6.  Degenerative 
arthritis of the cervical spine, C4, 5, 6, was the 
impression.  

On the VA examination in February 2002, the veteran 
complained of occasional neck pain.  Limited cervical spine 
motion was detailed.  X-ray findings included loss in height 
of C5 with degenerative spurring, ossification of C6 and C7, 
and foraminal encroachment in this area.  The diagnosis was 
degenerative discopathy, C5, and degenerative arthritis, C5, 
6, 7.  The examining physician stated that the probability 
that cervical spine disability was due to the veterans active 
service was less than 50 percent.  

The demonstrated onset of current cervical spine disablement 
was in 1987, at the earliest, and attributed to an automobile 
accident many years following active service.  Degenerative 
arthritis was first revealed by X-ray in 1990, more than 30 
years following active service.  Discopathy, C5 was first 
identified in 2002.  There is no competent medical evidence 
supporting any relationship between the current cervical 
spine disorders and the fall during active service.  The 
veteran's statements are insufficient to establish such a 
relationship, as a lay person cannot give competent evidence 
on medical causality or diagnosis.  The examining physician 
in 2002 reported, in effect, that it was less likely than not 
that current cervical spine dysfunction was causally related 
to active service.  The Board concludes that current cervical 
spine disablement had its inception many years following 
active service and is unrelated to any inservice disease or 
injury.  

D.  Low Back Disorders

Dr. Moody has reported that the veteran complained of low 
back pain in 1985 related to his sitting in a cramped 
position flying a crop duster plane.  In March 1987, back 
pain related to an automobile accident was recorded.  Back 
pain was again reported in December 1990.  

On the VA examination in August 1997, the veteran stated that 
he suffered low back pain from the fall during active duty.  
He complained of intermitted low back pain.  Straight leg 
raising caused low back pain on the left.  There also was a 
lipoma in the L4-L5 area.  X-ray findings included slight 
spurring of L3.  Very early hypertrophic spurring, body of 
L3, and mechanical low back pain secondary to abdominal sag 
and lordotic stance were the impressions.  

On the VA examination in February 2002, the veteran 
complained of low back pain on lifting.  He developed low 
back pain sitting if he did not utilize a protective posture.  
There was back pain on straight leg raising.  Limited lumbar 
spine motion was detailed.  X-ray findings included 
degenerative joint disease, L5-S1, and disc degeneration, 
T12-L1.  The diagnoses were degenerative discopathy, T12-L1, 
degenerative arthritis, L5-S1, and mild postural kyphosis, 
T12-L1.  The examining physician stated that the probability 
that lumbar spine disability was caused by the veteran's 
active service was less than 50 percent.  

The complete clinical evidence shows no lumbar spine 
abnormality until 1985, which was related to cramped sitting 
from the veteran's job as a crop duster pilot.  There is no 
medical evidence in support of his statements that the fall 
during active service resulted in current lumbosacral spine 
disablement.  Arthritis of the lumbar spine was not 
manifested before the VA examination in 1997.  Discopathy of 
T12-L1 was not shown until 2002.  The examining physician in 
2002 reported, in effect, that it was less likely than not 
that current lumbar spine dysfunction was causally related to 
active service.  Accordingly, the Board concludes that low 
back disability had its inception many years following active 
service and was not related to any inservice disease or 
injury.  

E.  Warts

January 1963 records from the University of Arkansas Medical 
Center show that the veteran complained of perianal and 
penile warts that he had first noticed a year previously.  He 
reportedly had been seen by a proctologist who had advised 
that they be removed.  Multiple perianal and left penile 
papillomatous and 
cauliflower-like lesions around the anus and on the left side 
of the penis were found.  The impression was condyloma 
acuminata, perianal and penile.  The lesions reduced with 
treatment.  

A VA hospital admission notice in January 1972 indicates 
"fistula in ano."  There was no reference to perianal or 
penile warts.  

The veteran has stated that his warts were surgically removed 
in 1965 and anal fistula developed a few months later, with 
resultant VA hospital treatment and scar tissue formation.  

There is no further medical evidence regarding the current 
status of the veteran's perianal and penile warts but he has 
indicated that those warts were removed and he suffers 
residual scarring.  The removal reportedly took place in 
1965.  Anal fistula was treated during VA hospitalization in 
1972.  The Board accepts this evidence regarding the current 
status of his wart disability and concludes that no further 
medical evidence is necessary or available in support of the 
claim.  

The only clinical records of perianal and penile warts 
indicate that they had their inception on or about 3 years 
following active service, around January 1962.  At the time 
of examination and treatment in 1963, the veteran gave no 
indication that these warts were present during his active 
service or related to any inservice disease or injury, and no 
clinical evidence supports any inservice presence of such 
warts.  His reports of surgical removal of the warts in 1965 
and development of an anal fistula that was treated by VA in 
the early 1970's do not show the service inception of the 
underlying wart disability.  In the absence of supporting 
medical evidence, and with the only clinical evidence of 
warts supporting a postservice onset, the Board can only 
conclude that perianal and penile warts arose following 
active duty and are unrelated to any inservice disease or 
injury.  

II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in August 1997 of the best evidence to submit in 
support of his claim for service connection for the right 
foot, neck and low back disabilities at issue.  In November 
1997, he was advised that VA needed service medical records 
as well as medical evidence of continuity of treatment since 
active service were required.  Specified types of evidence 
that he needed to submit were detailed.  In December 1997, he 
was advised that VA attempts to get evidence from Dr. Moody 
had been unsuccessful, and he was asked to obtain such 
evidence.  He was later notified of the repeatedly 
unsuccessful attempts of VA to obtain his service medical 
records, and the likelihood that they had been destroyed in a 
fire.  In June 1998, he was informed of the evidence that had 
been considered thus far in the processing of his claims.  In 
July 1999, VA informed the veteran of the evidence he needed 
to submit in order to support his claim regarding the 
perianal and penile warts.  In October 2001, the VA sent the 
veteran a letter regarding the newly enacted VCAA, how its 
provisions affected his claims, the kind of evidence needed 
to support those claims, and what kind of evidence the VA is 
responsible for obtaining.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for VA examinations, and 
they were accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled.  


ORDER

Service connection for a right foot disorder, to include 
Morton's neuroma, is denied.  

Service connection for a neck disorder, to include 
degenerative arthritis, C3-6, is denied.  

Service connection for a low back disorder, to include 
mechanical low back pain and degenerative arthritis, L5-S1, 
is denied.  

Service connection for perianal and penile warts is denied.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

